Citation Nr: 1435728	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-29 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to December 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in August 2007 by the Department of Veteran Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issues of entitlement to service connection for Meniere's disease, Eustachian tube dysfunction, and Costen's syndrome have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.


FINDING OF FACT

The Veteran does not have hearing loss for VA purposes in his right ear.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for right ear hearing loss herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The RO's October 2006 letter, provided before the initial adjudication of the service connection claim on appeal in August 2007, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, private treatment records, and post-service VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA examination in conjunction with the claim on appeal in July 2011 to determine the nature and etiology of his claimed hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found this medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

VA has a duty to return for clarification unclear or insufficient private examination reports, or it must explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2010).  With regard to the present claim for entitlement to service connection for right ear hearing loss, the Board did not seek additional clarification of the private audiograms dated in 1996, 1997, and 2010 that was provided in graph form.  However, as the appeal period did not start until 2006 and the record contains a subsequent audiogram dated in 2011, there is no prejudice to Veteran in not obtaining further clarification of those past audiograms.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In September 2006, the Veteran filed a claim seeking entitlement to service connection for bilateral hearing loss.  In an August 2007 rating decision, the RO denied service connection for bilateral hearing loss.  After the Veteran submitted additional evidence, the RO confirmed and continued the denial of entitlement to service connection for bilateral hearing loss in a March 2008 rating decision.  In April 2008, the Veteran filed a timely notice of disagreement with the denial of service connection.  In September 2008, the RO issued a statement of the case, and the Veteran perfected an appeal in October 2008.  In January 2011, the Board remanded this matter for further development and readjudication, to include obtaining a VA examination to determine the nature and etiology of the claimed bilateral hearing loss.  In a December 2011 rating decision, the RO granted entitlement to service connection for left ear hearing loss.  The RO issued a supplemental statement of the case for the remaining matter of entitlement to service connection for right ear hearing loss that same month. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. 

In multiple written statements of record, the Veteran and his representative contended that he has a current right ear hearing loss disability as a result of events during his active duty service, to include noise exposure.  The Veteran has asserted that his hearing loss began during service in 1988.

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Combat Engineer.  Service treatment records associated with the claims file are negative for a diagnosis of or treatment for a right ear hearing loss disability as defined by VA.  38 C.F.R. § 3.385.  

Post-service VA and private treatment records do not reflect any findings of right ear hearing loss.  In lay statements dated in 2008, friends and family of the Veteran indicated that he began to have problems with his ears during service. 

In July 2011, the Veteran was afforded a VA audio examination.  Pure tone thresholds, in decibels, for the right ear were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
15
15
35

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  After reviewing the Veteran's claims file and examining the Veteran, the examiner diagnosed normal to mild sensorineural hearing loss in the right ear, opining that hearing loss was "as least as likely as not" caused by or a result of military service.

After a thorough review of the evidence of record, the Board concludes that service connection for right ear hearing loss disability is not warranted.  Post-service VA audiology examination results dated in July 2011 clearly reflected that the Veteran did not have a right ear hearing disability for VA benefit purposes under 38 C.F.R. § 3.385.  In addition, there is no other evidence showing that the Veteran has had sufficient right ear hearing impairment during the period of this claim to qualify as a disability.  

The Veteran asserts the existence of his claimed right ear hearing loss.  In this regard, the Veteran's statements are competent and credible evidence as to the symptoms he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, to the extent that the Veteran contends that he has a current right ear hearing loss disability based on the symptoms he currently experiences, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of a current right ear hearing loss disability under 38 C.F.R. § 3.385 is too complex for a layperson to proffer a competent opinion.  Id.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Moreover, the competent medical evidence demonstrates that this disorder was not found during the appeal period, and therefore, the Veteran's statements regarding the presence of this disorder are outweighed by the competent medical evidence.

The criteria to award entitlement to service connection for right ear hearing loss has not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to right ear hearing loss, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for right ear hearing loss is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


